Case 1:20-cv-10821-GHW Document 21 Filed 03/16/21 Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

 

xX
LENNY MOLINA, Civil No.: 20-ev-10821
Plaintiff,
. ANSWER
-against- a!
HORNBLOWER GROUP, INC., HORNBLOWER
NEW YORK, LLC and HORNBLOWER CRUISES
AND EVENTS, LLC,
Defendants.
~--- X

PLEASE TAKE NOTICE, that defendants, HORNBLOWER GROUP, INC.,
HORNBLOWER NEW YORK, LLC and HORNBLOWER CRUISES AND EVENTS, LLC, by
their attorneys, GORDON REES SCULLY MANSUKHANI, LLP, as and for an Answer to the
plaintiff's Complaint, respectfully allege the following upon information and belief:

1. Deny the allegations contained in the paragraph marked and designated “1” of
plaintiff's Complaint and refer all questions of law to the Court.

2. Deny the allegations contained in the paragraph marked and designated “2” of
plaintiff's Complaint.

3. Deny the allegations contained in the paragraph marked and designated “3” of
plaintiff's Complaint.

4. Deny the allegations contained in the paragraph marked and designated “4” of
plaintiff's Complaint.

5. Deny knowledge or information sufficient to form a belief as to the truth or falsity
of the allegations contained in the paragraph marked and designated “5” of plaintiff's Complaint.

6. Deny in the form alleged the allegations contained in the paragraph marked and
Case 1:20-cv-10821-GHW Document 21 Filed 03/16/21 Page 2 of 14

designated “6” of plaintiff's Complaint and refer all questions of law to the Court.

7. Deny in the form alleged the allegations contained in the paragraph marked and
designated “7” of plaintiff's Complaint and refer all questions of law to the Court.

8. Deny in the form alleged the allegations contained in the paragraph marked and
designated “8” of plaintiff's Complaint and refer all questions of law to the Court.

9. Deny in the form alleged the allegations contained in the paragraph marked and
designated “9” of plaintiff's Complaint and refer all questions of law to the Court.

10. Deny in the form alleged the allegations contained in the paragraph marked and
designated “10” of plaintiff's Complaint and refer all questions of law to the Court.

11. Deny the allegations contained in the paragraph marked and designated “11” of
plaintiff's Complaint.

12. Deny the allegations contained in the paragraph marked and designated “12” of
plaintiff's Complaint and refer all questions of Jaw to the Court.

13. Deny the allegations contained in the paragraph marked and designated “13” of
plaintiff's Complaint and refer all questions of law to the Court.

14. Deny the allegations contained in the paragraph marked and designated “14” of
plaintiff's Complaint refer all questions of law to the Court.

15. Deny the allegations contained in the paragraph marked and designated “15” of
plaintiff's Complaint.

16. Deny the allegations contained in the paragraph marked and designated “16” of
plaintiff's Complaint.

17. Deny the allegations contained in the paragraph marked and designated “17” of
plaintiff’s Complaint.

18. Deny the allegations contained in the paragraph marked and designated “18” of
Case 1:20-cv-10821-GHW Document 21 Filed 03/16/21 Page 3 of 14

plaintiff's Complaint.

19. Deny the allegations contained in the paragraph marked and designated “19” of
plaintiff's Complaint.

20. Deny in the form alleged the allegations contained in the paragraph marked and
designated “20” of plaintiff's Complaint and refer all questions of law to the Court.

21. Deny in the form alleged the allegations contained in the paragraph marked and
designated “21” of plaintiff's Complaint and refer all questions of law to the Court.

22. Deny the allegations contained in the paragraph marked and designated “22” of
plaintiff's Complaint.

23. Deny the allegations contained in the paragraph marked and designated “23” of
plaintiff's Complaint.

24, Deny the allegations contained in the paragraph marked and designated “24” of
plaintiff's Complaint.

25. Deny the allegations contained in the paragraph marked and designated “25” of
plaintiff's Complaint.

26. Deny the allegations contained in the paragraph marked and designated “26” of
plaintiff's Complaint.

27. Deny in the form alleged the allegations contained in the paragraph marked and
designated “27” of plaintiff's Complaint and refer all questions of law to the Court.

28. Deny knowledge or information sufficient to form a belief as to the truth or falsity
of the allegations contained in the paragraph marked and designated “28” of plaintiffs
Complaint.

29. Deny in the form alleged the allegations contained in the paragraph marked and

designated 29” of plaintiff's Complaint and refer all questions of law to the Court.
Case 1:20-cv-10821-GHW Document 21 Filed 03/16/21 Page 4 of 14

30. Deny in the form alleged the allegations contained in the paragraph marked and
designated “30” of plaintiff's Complaint and refer all questions of law to the Court.

31. Deny the allegations contained in the paragraph marked and designated “31” of
plaintifP's Complaint.

32. Deny the allegations contained in the paragraph marked and designated “32” of
plaintiff's Complaint.

33. Deny the allegations contained in the paragraph marked and designated “33” of
plaintiffs Complaint.

34. Deny the allegations contained in the paragraph marked and designated “34” of
plaintiff's Complaint.

35. Deny the allegations contained in the paragraph marked and designated “35” of
plaintiff's Complaint.

AS AND FOR A RESPONSE TO COUNT ONE
Failure to provide a Reasonable Accommodation in Violation of the ADA 42 U.S.C.
§§12181, et seq.

36. As to paragraph number “36” the answering Defendants repeat, reiterate, and
reallege each and every denial of the allegations contained in the paragraphs of the Complaint
marked and designated “1” through “35” as if said denials were more fully and specifically set
forth at length herein.

37. Deny in the form alleged the allegations contained in the paragraph marked and
designated “37” of plaintiff's Complaint.

38. Deny in the form alleged the allegations contained in the paragraph marked and
designated “37” of plaintiff's Complaint and refer all questions of law to the Court.

39. Deny the allegations contained in the paragraph marked and designated “20” of

plaintiff's Complaint.
Case 1:20-cv-10821-GHW Document 21 Filed 03/16/21 Page 5 of 14

40. Deny the allegations contained in the paragraph marked and designated “40” of
plaintiff's Complaint.

41. Deny the allegations contained in the paragraph marked and designated “41” of
plaintiff's Complaint.

AS AND FOR A RESPONSE TO COUNT TWO
Retaliation in Violation of the ADA, 42 U.S.C. §§12181, et seq.

42. As to paragraph number “42” the answering Defendants repeat, reiterate, and
reallege each and every denial of the allegations contained in the paragraphs of the Complaint
marked and designated “1” through “41” as if said denials were more fully and specifically set
forth at length herein.

43. Deny in the form alleged the allegations contained in the paragraph marked and
designated “43” of plaintiff's Complaint and refer all questions of law to the Court.

44, Deny in the form alleged the allegations contained in the paragraph marked and
designated “44” of plaintiff's Complaint and refer all questions of law to the Court.

45. Deny in the form alleged the allegations contained in the paragraph marked and
designated “45” of plaintiff's Complaint and refer all questions of law to the Court.

46. Deny in the form alleged the allegations contained in the paragraph marked and
designated “46” of plaintiff's Complaint and refer all questions of law to the Court.

47. Deny the allegations contained in the paragraph marked and designated “47” of
plaintiff's Complaint.

48. Deny the allegations contained in the paragraph marked and designated “48” of
plaintiff's Complaint.

49. Deny the allegations contained in the paragraph marked and designated “49” of

plaintiff's Complaint.
Case 1:20-cv-10821-GHW Document 21 Filed 03/16/21 Page 6 of 14

AS AND FOR A RESPONSE TO COUNT THREE
Discrimination in Violation of the NYSHRL, N.Y. Exec. Law § 296

50. As to paragraph number “50” the answering Defendants repeat, reiterate, and
reallege each and every denial of the allegations contained in the paragraphs of the Complaint
marked and designated “1” through “49” as if said denials were more fully and specifically set
forth at length herein,

51. Deny in the form alleged the allegations contained in the paragraph marked and
designated “51” of plaintiff's Complaint and refer all questions of law to the Court.

52. Deny in the form alleged the allegations contained in the paragraph marked and
designated “52” of plaintiff's Complaint and refer all questions of law to the Court.

53. Deny in the form alleged the allegations contained in the paragraph marked and
designated “53” of plaintiff's Complaint and refer all questions of law to the Court.

54. Deny the allegations contained in the paragraph marked and designated “54” of
plaintiff's Complaint.

55. Deny the allegations contained in the paragraph marked and designated “55” of
plaintiff's Complaint.

56. Deny the allegations contained in the paragraph marked and designated “56” of
plaintiff's Complaint.

57. Deny the allegations contained in the paragraph marked and designated “57” of
plaintiff's Complaint.

AS AND FOR A RESPONSE TO COUNT FOUR
Discrimination in Violation of the NYSHRL, N.Y. Exec. Law § 296

58. As to paragraph number “58” the answering Defendants repeat, reiterate, and
reallege each and every denial of the allegations contained in the paragraphs of the Complaint

marked and designated “1” through “57” as if said denials were more fully and specifically set
Case 1:20-cv-10821-GHW Document 21 Filed 03/16/21 Page 7 of 14

forth at length herein,

59, Deny in the form alleged the allegations contained in the paragraph marked and
designated “59” of plaintiff's Complaint and refer all questions of law to the Court.

60. Deny in the form alleged the allegations contained in the paragraph marked and
designated “60” of plaintiff's Complaint and refer all questions of law to the Court.

61. Deny the allegations contained in the paragraph marked and designated “61” of
plaintiff's Complaint.

62. Deny the allegations contained in the paragraph marked and designated “62” of
plaintiff's Complaint.

63. Deny the allegations contained in the paragraph marked and designated “63” of
plaintiff's Complaint.

AS AND FOR A RESPONSE TO COUNT FIVE
Discrimination in Violation of the NXCHRL, N.Y.C. Admin. Code § 8-107(1)(a)

64. As to paragraph number “64” the answering Defendants repeat, reiterate, and
reallege each and every denial of the allegations contained in the paragraphs of the Complaint
marked and designated “1” through ‘63” as if said denials were more fully and specifically set
forth at length herein,

65. Deny in the form alleged the allegations contained in the paragraph marked and
designated “65” of plaintiff's Complaint and refer all questions of law to the Court.

66. Deny in the form alleged the allegations contained in the paragraph marked and
designated “66” of plaintiff's Complaint and refer all questions of law to the Court.

67. Deny in the form alleged the allegations contained in the paragraph marked and
designated “67” of plaintiff's Complaint and refer all questions of law to the Court.

68. Deny in the form alleged the allegations contained in the paragraph marked and

designated “68” of plaintiff’s Complaint and refer all questions of law to the Court.
Case 1:20-cv-10821-GHW Document 21 Filed 03/16/21 Page 8 of 14

69. Deny in the form alleged the allegations contained in the paragraph marked and
designated “69” of plaintiff's Complaint and refer all questions of law to the Court.

70. Deny the allegations contained in the paragraph marked and designated ‘‘70” of
plaintiff's Complaint.

71. Deny the allegations contained in the paragraph marked and designated “71” of
plaintiff's Complaint.

72. Deny the allegations contained in the paragraph marked and designated “72” of
plaintiff's Complaint.

73. Deny the allegations contained in the paragraph marked and designated “73” of
plaintiff's Complaint.

AS AND FOR A RESPONSE TO COUNT SIX
Retaliation in Violation of the NYCHRL, N.Y.C, Admin. Code § 8-107(7)

74. As to paragraph number “74” the answering Defendants repeat, reiterate, and
reallege each and every denial of the allegations contained in the paragraphs of the Complaint
marked and designated “1” through “73” as if said denials were more fully and specifically set
forth at length herein,

75. Deny in the form alleged the allegations contained in the paragraph marked and
designated “75” of plaintiff's Complaint and refer all questions of law to the Court.

76. Deny in the form alleged the allegations contained in the paragraph marked and
designated “76” of plaintiff's Complaint and refer all questions of law to the Court.

77. Deny in the form alleged the allegations contained in the paragraph marked and
designated “77” of plaintiff's Complaint and refer all questions of law to the Court.

78. Deny the allegations contained in the paragraph marked and designated “78” of
plaintiff's Complaint.

79. Deny the allegations contained in the paragraph marked and designated “79” of
Case 1:20-cv-10821-GHW Document 21 Filed 03/16/21 Page 9 of 14

plaintiff's Complaint.

80. Deny the allegations contained in the paragraph marked and designated “80” of
plaintiff's Complaint.

81. Deny the allegations contained in the paragraph marked and designated “81” of
plaintiff's Complaint.

82. Deny the allegations contained in the paragraph marked and designated “82” of
plaintiff's Complaint.

83. Deny the allegations contained in the paragraph marked and designated “A” of
plaintiff's Complaint.

84. Deny the allegations contained in the paragraph marked and designated “B” of
plaintiff's Complaint.

85. Deny the allegations contained in the paragraph marked and designated “C” of
plaintiff's Complaint.

86. Deny the allegations contained in the paragraph marked and designated “D” of
plaintiff's Complaint.

87. Deny the allegations contained in the paragraph marked and designated “E” of
plaintiff's Complaint.

88. Deny the allegations contained in the paragraph marked and designated “F” of
plaintiff's Complaint.

89. Deny the allegations contained in the paragraph marked and designated “G” of
plaintiff's Complaint.

90. Deny the allegations contained in the paragraph marked and designated “H” of
plaintiff's Complaint.

91. Deny the allegations contained in the paragraph marked and designated “I” of
Case 1:20-cv-10821-GHW Document 21 Filed 03/16/21 Page 10 of 14

plaintiff's Complaint.
92. Deny the allegations contained in the paragraph marked and designated “J” of
plaintiff's Complaint.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE,
ANSWERING DEFENDANTS RESPECTFULLY ALLEGE:

 

93. | The Complaint fails to state facts sufficient to constitute a legal cause of action

against the answering defendants.

AS AND FOR A SECOND AFFIRMATIVE DEFENSE,
ANSWERING DEFENDANTS RESPECTFULLY ALLEGE:

 

94. Some or all of the claims asserted in the plaintiff's Complaint fail to state a claim
upon which relief may be granted against the answering defendants by this Court.

AS AND FOR A THIRD AFFIRMATIVE DEFENSE,
ANSWERING DEFENDANTS RESPECTFULLY ALLEGE:

 

95. The employment actions taken with respect to plaintiff do not constitute
violations of the Americans with Disabilities Act and New York Executive Law because said
actions were based on reasonable, legitimate and non-discriminatory factors. Alternatively, even
if the plaintiff's alleged disability was a factor in the employment actions taken with respect to
him, which is expressly denied, such issue was not a motivating or determining factor in any
action(s) or inaction(s) taken by the answering defendants.

AS AND FOR A FOURTH AFFIRMATIVE DEFENSE,
ANSWERING DEFENDANTS RESPECTFULLY ALLEGE:

96. Plaintiff is not entitled to some or all of the relief requested in plaintiff's
Complaint because the answering defendants’ actions were not malicious, egregious, in bad
faith, or in willful or reckless indifference to any legal rights afforded to plaintiff.

AS AND FOR A FIFTH AFFIRMATIVE DEFENSE,
ANSWERING DEFENDANTS RESPECTFULLY ALLEGE:

97. Some or all of the plaintiffs claims are barred by his failure to exhaust

10
Case 1:20-cv-10821-GHW Document 21 Filed 03/16/21 Page 11 of 14

administrative remedies.

AS AND FOR A SIXTH AFFIRMATIVE DEFENSE,
ANSWERING DEFENDANTS RESPECTFULLY ALLEGE:

98. The plaintiff's Complaint fails to state a claim for which declaratory judgment,
injunction relief or compensatory and/or punitive damages may be granted.

AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
ANSWERING DEFENDANTS RESPECTFULLY ALLEGE:

 

99. Answering defendants reserve the right to plead, assert, and rely upon all proper
affirmative defenses lawfully available, including those, which may be disclosed or discovered
through further assertions by the plaintiff or through discovery.

AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE,
ANSWERING DEFENDANTS RESPECTFULLY ALLEGE:

100. This Court lacks subject matter jurisdiction over this action.

AS AND FOR A NINTH AFFIRMATIVE DEFENSE,
ANSWERING DEFENDANTS RESPECTFULLY ALLEGE:

101. All actions taken by answering defendants, its representatives and employees,
with respect to plaintiff have been for legitimate business considerations and have been taken in
good faith, without any malice and without any intent to injure or harm him, and, therefore, are
not violative of any statute, common law, or contract.

AS AND FOR A TENTH AFFIRMATIVE DEFENSE,
ANSWERING DEFENDANTS RESPECTFULLY ALLEGE:

102. To the extent plaintiff has failed to mitigate his damages, any damages that may
be awarded to plaintiff should be reduced accordingly.

AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE,
ANSWERING DEFENDANTS RESPECTFULLY ALLEGE:

103. Plaintiff has failed to allege facts sufficient to allow the award of punitive

damages or attorneys’ fees.

11
Case 1:20-cv-10821-GHW Document 21 Filed 03/16/21 Page 12 of 14

AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE,
ANSWERING DEFENDANTS RESPECTFULLY ALLEGE:

104. Any denial of a job and/or benefit to the plaintiff by the answering defendants was

for a job-related business necessity.

AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE,
ANSWERING DEFENDANTS RESPECTFULLY ALLEGE:

105. Plaintiff does not suffer from a ‘“‘disability” as defined under the ADA or any State

Statutes including New York State’s Human Rights Law.

DEMAND FOR TRIAL BY JURY

106. Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, answering
defendants demand a trial by jury in this action.

WHEREFORE, defendants, HORNBLOWER GROUP, INC., HORNBLOWER NEW
YORK, LLC and HORNBLOWER CRUISES AND EVENTS, LLC, demand judgment
dismissing the plaintiff's Complaint, together with the costs and disbursements of this action.

Dated: Harrison, New York
March 16, 2021

Respectfully Submitted,

GORDON, REES, SCULLY
MANSUKHANI, LEP

a
Ryan E. Dempsey
Attorneys for Defendants
HORNBLOWER G :

HORNBLOWER NEW YORK, LLC and
HORNBLOWER CRUISES AND
EVENTS, LLC

500 Mamaroneck Ave Suite 503
Harrison, NY 10528

T: (914) 777-2209

File No.: EVR-1224573

 

12
TO:

Case 1:20-cv-10821-GHW Document 21

Jonathan Shalom, Esq.
SHALOM LAW PLLC,
Attorneys for Plaintiff

105-13 Metropolitan Avenue
Forest Hills, New York 11375
T: (718) 971-9474

Via Electronic Filing

13

Filed 03/16/21 Page 13 of 14
Case 1:20-cv-10821-GHW Document 21 Filed 03/16/21 Page 14 of 14

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and accurate copy of the foregoing pleading
was served via ECF upon all counsel of record in the Court’s electronic filing system.

Dated: Harrison, New York
March 16, 2021 ee

    
  

 

Ryan E. Dempsey
Attorneys for Defendants
HORNBLOWER GRO <HORNBLOWER
NEW YORK, LLC and HORNBLOWER
CRUISES AND EVENTS, LLC

500 Mamaroneck Ave Suite 503

Harrison, NY 10528

T: (914) 777-2209

File No.: EVR-1224573

  

14
